Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 17/313,216 filed on 05/06/2021.  Claims 1, 17 and 61-86 are pending in the application.

Specification
2.  The disclosure is objected to because of the following informalities: the cross-reference information must be updated by including information about issued patent/s.  Appropriate correction is required.

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.  Claims 1, 17 and 61-86 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,056,728.  Independent claims 1 and 17 in the instant application are similar to claims 1 and 3 correspondingly in the reference because they recite various scope of invention.  
Claims 1 and 17 in the instant application disclose an electrochemical cell management system/method comprising at least one controller configured to control charging/discharging a cell such that a discharging rate is at least 2 times higher than a charging rate. Claims 1 and 3 in the reference recite the similar system/method and further recite that an average discharging rate during discharge of at least 5% of a discharge capacity.
Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ U.S. Patent No. 
11, 056,728 teaching that an average discharging rate during discharge of at least 5% of a discharge capacity to modify the instant application by creating more flexible management system, thereby prolonging the life of the electrochemical cell.
5.  Dependent claims 61-86 in the instant application are similar to claims 2, 4-10, 12-20 and 22-30 in the reference because they recite various scope of invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.  Claims 1, 17, 64-74 and 76-86 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR (Pub. No.: KR 20150043265 A).
7.  As to claim 1 KR discloses an electrochemical cell management system (a charge control apparatus 100 – Abstract; page 5, ¶¶ 9-10; Fig.2) comprising:
an electrochemical cell (a secondary battery 140 shown in FIG. 2 includes at least one unit cell - page 5, ¶ 11; Fig.2); and
at least one controller configured to control the cell (a control unit/controller 130 to control the cell - page 8, ¶ 8; page 9, ¶ 1; Fig.2) such that, for at least a portion of a charge cycle, the cell is charged at a charging rate that is lower than a discharging rate of at least a portion of a previous discharge cycle (as shown in Fig.3, in b-c cycle a charging time /charging rate) (purple arrow) is almost 3 time units, while a discharging time/discharging rate portion of a previous discharge cycle a-b (green arrow) is 1 time unit, in other words, an ratio of discharging rate to a charging rate will be 3:1 (see the instant specification page 6, lines 26-29) - page 8, ¶ 8; page 9, ¶ 1; Figs.2-3), wherein the discharging rate is at least 2 times higher than the charging rate (as shown in Fig.3, in b-c cycle a charging time /charging rate) (purple arrow) is almost 3 time units, while a discharging time/discharging rate portion of a previous discharge cycle a-b (green arrow) is 1 time unit, in other words, an ratio of the discharging rate to the charging rate will be 3:1 (discharging rate is at least 2 times higher than the charging rate) (see the instant specification page 6, lines 26-29) - page 8, ¶ 8; page 9, ¶ 1; Figs.2-3).
8. Claim 17 describes similar features as claims 1, and will have the same reasoning for rejection under 35 U.S.C. 102(a)(1) as set forth above.
9.  As to claims 64-74 and 76-86 KR recites:
Claims 64, 76 The electrochemical cell management system/method, wherein the at least one controller is configured to, based on at least one characteristic of the cell, control charging of the cell (page 6, ¶¶ 2-9);




  
    PNG
    media_image1.png
    475
    540
    media_image1.png
    Greyscale

Claims 65, 78 The electrochemical cell management system/method, wherein the at least one controller is configured to monitor the at least one characteristic of the cell (page 6, ¶¶ 2-9; page 7, ¶¶ 1-9);
Claims 66. 79 The electrochemical cell management system/method, wherein the at least one controller is configured to induce a discharge of the cell (page 6, ¶ 6);
Claims 67, 77 The electrochemical cell management system/method, wherein the at least one characteristic of the cell comprises at least a portion of a discharge history of the cell (page 3, ¶¶ 7-11; page 4, ¶¶ 1-2; page 6, ¶¶ 1-9; page 7, ¶¶ 1-4);
Claim 68 The electrochemical cell management system, wherein the at least one characteristic of the cell comprises at least one morphological characteristic of the cell (page 2, ¶ 3; page 5, ¶ 11; page 9, ¶ 7);
Claims 69, 80 The electrochemical cell management system/method, wherein the at least one controller is configured to induce a discharge of the cell at an end of a discharge cycle of the cell (page 6, ¶ 6; page 7, ¶¶ 6-9; page 8, ¶¶ 1-8);
Claim 70 The electrochemical cell management system, wherein the at least one controller is configured to induce a discharge of the cell during a discharge cycle of the cell and/or at an end of a charge cycle of the cell (page 6, ¶ 6; page 8, ¶¶ 1-8; page 9, ¶ 1; Figs.2-3);
Claims 71, 81 The electrochemical cell management system/method, wherein the at least one controller is configured to induce a discharge of the cell before and/or after a charging step of the cell (page 6, ¶¶ 2-9; page 7, ¶¶ 1-9; page 8, ¶¶ 1-8; page 9, ¶ 1; Figs.2-3);
Claim 72 The electrochemical cell management system, wherein the at least one controller is configured to induce a discharge of the cell at a first rate, through at least a threshold capacity of the cell, immediately before a beginning of a charging step of the cell that charges the cell slower than the first rate (page 7, ¶¶ 6-9; page 8, ¶¶ 1-8; page 9, ¶ 1; Figs.2-3);
Claim 73 The electrochemical cell management system, wherein the at least one controller comprises at least one processor (page 9, ¶ 2; Fig.2);
Claims 74, 82 The electrochemical cell management system/method, wherein the cell comprises a lithium-metal electrode active material (page 2, ¶¶ 4-5; page 4, ¶¶ 10-11; Fig.2);
Claim 83 An electrochemical cell controlled by the electrochemical cell management method of claim 1 (Abstract; page 5, ¶¶ 9-11; page 8, ¶ 8; page 9, ¶ 1; Figs.2-3);
Claim 84 A rechargeable battery comprising the electrochemical cell of claim 83 (page 2, ¶ 3; page 5, ¶ 11; page 9, ¶¶ 4, 7; Fig.2);
Claim 85 A vehicle comprising the electrochemical cell of claim 83 (page 2, ¶ 3; page 5, ¶ 11; page 9, ¶¶ 4, 7; Fig.2);
Claim 86 A vehicle comprising the rechargeable battery of claim 84 (page 2, ¶ 3; page 5, ¶ 11; page 9, ¶¶ 4, 7; Fig.2).









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over KR.
Claim 61 The electrochemical cell management system, wherein the discharging rate is higher than the charging rate (page 8, ¶ 8; page 9, ¶ 1; Fig.3).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.
With respect to claim 61 KR does not explicitly describe that the discharging rate is 4 times higher than the charging rate.  However, KR discloses, with respect to claim1, that the discharging rate is 3 times higher than the charging rate (shown in Fig.3 of KR reference that corresponds to page 6, lines 26-29 of the instant specification). It would have been obvious to a person of ordinary skills in the art before effective filing date of claimed invention to modify KR’s invention by increasing a ratio between discharging rate and charging rate, e.g. to 4:1 based on a number of charging/discharging of the cell/battery (page 7, ¶ 9).

Allowable Subject Matter
11. Claims 62-63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim 1 and any intervening claims.
The prior art of record fails to teach or suggest or render obvious: the electrochemical cell management system, wherein an average discharging rate during the previous discharge cycle is equal to or less than an average charging rate during the charge cycle, and an average discharging rate during discharge of at least 5% of the discharge capacity of the cell during the previous discharge cycle is at least 2 times higher than the average charging rate during the charge cycle among with all limitation of claim 1 and any intervening claims.
12. Claim 75 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 17 and any intervening claims.
The prior art of record fails to teach or suggest or render obvious: the electrochemical cell management method, wherein an average discharging rate during the previous discharge cycle is equal to or less than an average charging rate during the charge cycle, and an average discharging rate during discharge of at least 5% of the discharge capacity of the cell during the previous discharge cycle is at least 2 times higher than the average charging rate during the charge cycle among with all limitation of claim 17 and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851